              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DRIFTLESS AREA LAND
 CONSERVANCY and WISCONSIN
 WILDLIFE FEDERATION,
                                                     Case No. 20-MC-44-JPS
                      Plaintiffs,

 v.
                                                                   ORDER
 COMMISSIONER MICHAEL
 HUEBSCH, REBECCA VALCQ,
 COMMISSIONER ELLEN NOWAK,
 and PUBLIC SERVICE COMMISSION
 OF WISCONSIN,

                      Defendants.


       On October 30, 2020, Robert Garvin (“Movant”) filed a motion to

quash a subpoena in this Court, seeking relief from a subpoena issued by

the U.S. District Court for the Western District of Wisconsin in Case No. 19-

CV-1007. (Docket #1, #2). On October 31, 2020, Plaintiffs Driftless Area Land

Conservancy and Wisconsin Wildlife Federation filed an expedited non-

dispositive motion to transfer this subpoena dispute to the U.S. District

Court for the Western District of Wisconsin. (Docket #4). On November 9,

2020, Movant responded that he consents to the transfer of his pending

motion to quash. (Docket #5). For the reasons explained below, the Court

will grant the motion to transfer the case.

       Generally, a motion to quash a subpoena should be filed in “the

district where compliance is required.” Fed. R. Civ. P. 45(d)(3)(A). Federal

Rule of Civil Procedure 45(f) permits the “court where compliance is

required” to transfer a motion to quash a subpoena “to the issuing court . . .



  Case 2:20-mc-00044-JPS Filed 11/13/20 Page 1 of 3 Document 6
if the court finds exceptional circumstances.” A court “weighing transfer

under Rule 45(f) must carefully balance the ‘interest of the nonparty in

obtaining local resolution of [a subpoena-related] motion’ against the

interest ‘in ensuring the efficient, fair and orderly progress of ongoing

litigation before the issuing court.’” In re Disposable Contact Lens Antitrust

Litig., 306 F. Supp. 3d 372, 375 (D.D.C. 2017) (quoting Judicial Watch, Inc. v.

Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014)). Courts consider whether

the transferee judge will be more familiar with the legal and factual issues

at play, as well as the consequences that the motion to quash might have on

the litigation. Id. (quoting In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig.,

113 F. Supp. 3d 286, 288 (D.D.C. 2015)).

       Here, the underlying case involves Plaintiffs’ challenge to a decision

by the Public Service Commission of Wisconsin. The subpoena at issue

requires that Movant, a nonparty to the lawsuit, give deposition testimony

via remote video conferencing. If forced to appear, Movant claims that he

plans to appear from his home in Delafield in Waukesha County,

Wisconsin. Thus, Movant argues in his motion to quash that the Eastern

District of Wisconsin is the proper court to hear the motion because it is

“the district where compliance is required.” (Docket #2 at 11 (quoting Fed.

R. Civ. P. 45(d)(3)(A)).

       During the almost year-long pendency of this case, the U.S. District

Court for the Western District of Wisconsin has issued similar subpoenas

to third parties in this case, resolved multiple discovery-related motions,

and is considering several more discovery-related motions currently

pending before it. The U.S. District Court for the Western District of

Wisconsin is more familiar with the underlying issues at play in this case.

Further, Movant does not oppose the transfer of this case to the U.S. District


                          Page 2 of 3
  Case 2:20-mc-00044-JPS Filed 11/13/20 Page 2 of 3 Document 6
Court for the Western District of Wisconsin and does not express interest in

obtaining resolution of this matter in the Eastern District of Wisconsin as

opposed to the Western District of Wisconsin.

      Accordingly,

      IT IS ORDERED that Plaintiffs’ motion to transfer the case to the

U.S. District Court for the Western District of Wisconsin (Docket #4) be and

the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that the action be and the same is

hereby TRANSFERRED to the U.S. District Court for the Western District

of Wisconsin for all further proceedings.

      The Clerk of the Court is directed to take all appropriate steps to

effectuate the transfer of this matter to the U.S. District Court for the

Western District of Wisconsin.

      Dated at Milwaukee, Wisconsin, this 13th day of November, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                          Page 3 of 3
  Case 2:20-mc-00044-JPS Filed 11/13/20 Page 3 of 3 Document 6
